Citation Nr: 0818214	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-21 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on November 7, 2005 at The Villages 
Regional Hospital.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.  


FINDINGS OF FACT

1.  The veteran is not currently service connected for a 
right knee disorder.  

2.  A prudent layperson would not have reasonably viewed the 
November 7, 2005 visit as an emergency or thought a delay 
would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses have not 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-1008 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1725, the provisions of 38 U.S.C.A. §§ 
5103, 5103A are not applicable.  The provisions of Chapter 17 
of 38 U.S.C.A. and 38 C.F.R. contain their own specific 
notice requirements.  According to 38 C.F.R. § 17.124, when a 
claim for reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2007).  

In January and March 2006, the VAMC sent the veteran letters, 
providing notice of what the veteran needed to show to obtain 
reimbursement under the provisions of 38 U.S.C.A. §1725 and 
38 C.F.R. § 17.1002, which govern the reimbursement of 
unapproved emergency care of nonservice-connected 
disabilities.  The letters also provided the veteran with the 
reason and basis for the VAMC's denial of the claim for 
reimbursement, namely, that the veteran's situation was non-
emergent.  The June 2006 statement of the case (SOC) 
subsequently informed the veteran of the evidence that VA had 
considered and the pertinent laws and regulations.  Based on 
the foregoing, the Board is satisfied that the VAMC 
considered the relevance of these provisions to the claim.  

The veteran was also informed of his appellate rights in the 
January and March 2006 letters from the VAMC, the June 2006 
SOC and its accompanying cover letter, as well as on the VA 
Form 9 (Appeal to the Board).  Finally, all medical evidence 
regarding the reported non-VA medical treatment in November 
2005 has been obtained and associated with the claims file.  
Based upon the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
any such error would be harmless.  See 38 C.F.R. § 20.1102; 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
As noted above, the veteran was made aware that in order to 
receive benefits under these provisions he would have to show 
that various criteria were met.  Based upon the above 
analysis, the Board determines that no reasonable possibility 
exists that further assistance would aid in the 
substantiation of the appellant's claim.  



Entitlement to Payment or Reimbursement 

In essence, the veteran is seeking payment of unauthorized 
medical expenses incurred in connection with treatment he 
received at The Villages Regional Hospital on November 7, 
2005.

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) 
for a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran who has a 
total disability, permanent in nature, resulting from a 
service-connected disability, or (4) for any injury, illness, 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  

November 7, 2005 emergency room treatment records report that 
the veteran sought treatment for severe right knee pain with 
numbness spreading to his toes.  The records note the veteran 
had arthroscopic surgery on his knee in 1988.  The veteran 
apparently only reported having trouble walking for the past 
week, with complaints of it being worse on November 7.  The 
original triage notes report that the veteran had "moderate 
acute distress," and the veteran was labeled as a "fast 
track" patient rather than a degree of urgency.  The 
examining physician found that the veteran had arthritis and 
right knee pain, and placed a splint on the veteran's leg to 
demobilize the knee.  The veteran was told to rest and use 
the crutches he had at his home, elevate his knee,  and apply 
ice.  The veteran seeks reimbursement of the medical costs 
associated with this treatment.  

The evidence includes no record of VA authorization of the 
non-VA treatment, the treatment was not for a service-
connected disability, and the veteran does not have a 100 
percent total and permanent rating.  The veteran has argued 
that VA authorized the treatment because he was told on the 
phone to go to his nearest emergency room to seek medical 
attention.  However, such directional advice by a VAMC 
employee is not implicit authorization on the part of VA of 
any and all medical treatment received or financial 
obligation incurred by the veteran at a non-VA medical 
facility.  

Nevertheless, the Board notes that the Veterans Millennium 
Health Care and Benefits Act, which became effective in May 
2000, also provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725.  To be eligible for reimbursement under this law, all 
of the following conditions must be met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

(c) A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).

(e) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability.

38 C.F.R. § 17.1002 (2007).  Since all criteria must be met, 
the claim must be denied if there is a failure to satisfy any 
single criterion.

In this case, the veteran's claim was denied on the basis 
that a prudent layperson would not have reasonably viewed the 
visit as an emergency or thought a delay would have been 
hazardous to life or health.  The evidence of record 
indicates that the remaining requirements of 38 C.F.R. 
§ 17.1002(c), except for evidence establishing that a VA 
facility was not available, have arguably been met.  The 
veteran sought treatment in a hospital emergency room, he 
enrolled in the VA health care system and he has received 
medical service there within the 24-month period preceding 
the non-VA treatment, he is financially liable to the 
provider of the emergency treatment, and he has no non-VA 
healthcare coverage.  

The veteran's representative asserted in an October 2006 
statement to VA that a VA facility or provider was not 
feasibly available to the veteran.  There is no evidence of 
record to support this contention or to definitively refute 
it.  The most closely related evidence is a claim by the 
veteran that he was told by his local VA clinic to seek 
medical care at an emergency room, rather than coming to the 
VA hospital.  The example of a VA facility not being feasibly 
available as provided by the C.F.R. would be "a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available appropriate 
level of care was at a non-VA medical center."  38 C.F.R. § 
17.1002(c).  

In any event, as noted, the evidence must establish that 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  The regulation states that this standard 
would be met if there was an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity, 
including severe pain, that a prudent layperson who possesses 
an average knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  

The veteran stated in his notice of disagreement received by 
the VA Medical Center in Gainesville, Florida in March 2006 
that he awoke with severe pain and could not walk on the 
morning of November 7, 2005.  The non-VA medical center 
described the veteran's condition as "mild" in the November 
7, 2005 "ED Physician Order."  Again, the triage report 
classified the veteran as a "fast track" patient, and 
stated that he was only in "moderate acute distress."  The 
physician's final instructions were to immobilize the knee, 
and discharge the patient the same day.  Therefore, the 
medical evidence of record indicates that the veteran was not 
in jeopardy of impairment or death, as he was treated 
conservatively and discharged within the same day.  
While the veteran may believe his condition was more serious, 
this decision hinges on what the "prudent layperson would 
think," rather than uniquely the veteran.  Nothing in the 
record indicates that the veteran's condition was placing his 
health in serious jeopardy, impairment, or dysfunction, and 
it would not be reasonable to believe as such.  An 
exacerbation of knee pain does not rise to the level of 
"hazardous to life or health," and there is nothing in the 
record that indicates that the veteran could not have sought 
treatment at a VA facility if he had so desired.  
Consequently, reimbursement of medical expenses incurred on 
November 7, 2005, is denied.  


ORDER

Reimbursement for the cost of medical expenses incurred on 
November 7, 2005, at a non-VA hospital is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


